DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Jan. 27, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-4 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Kevin McDaniel on Feb. 01, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 10 and 11:

Claim 10 (Currently Amended) The quantum diamond clock of claim 5, wherein said at least one antenna is a Global Navigation Satellite System (GNSS) antenna. 

Claim 11 (Currently Amended) The quantum diamond clock of claim 5, wherein said at least one antenna is a Global Positioning System (GPS) antenna. 


Allowable Subject Matter
3.	Claims 5-11 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 5-11 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…at least one microwave energy source adapted to deliver an electrode nitrogen atom to a covalent bond; at least one nitrogen vacancy centered diamond having a nitrogen vacancy center defect; at least one magnetic resonance imaging unit adapted to perform a magnetic resonance imaging and an optical microscopy and an optical determination and a resonance determination; at least one inner housing adapted to block electromagnetic waves; at least one outer housing adapted to block electromagnetic waves; at least one output unit that calculates pulses obtained from said at least one magnetic resonance imaging unit; and at least one antenna that takes an initial time value or a back-up function. ” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2849